UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     GARY R. GOFF,                                   DOCKET NUMBER
                         Appellant,                  SF-0843-14-0790-I-1

                  v.

     OFFICE OF PERSONNEL                             DATE: May 6, 2015
       MANAGEMENT,
                   Agency.



             THIS FINAL ORDER IS NO NPRECEDENTIAL 1

           Gary R. Goff, Wasilla, Alaska, pro se.

           Karla W. Yeakle, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1        The appellant has filed a petition for review of the initial decision, which
     affirmed the Office of Personnel Management’s (OPM’s) reconsideration denying
     his post-retirement request to elect a survivor annuity for his current spouse.
     Generally, we grant petitions such as this one only when: the initial decision


     1
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     contains erroneous findings of material fact; the initial decision is based on an
     erroneous interpretation of statute or regulation or the erroneous application of
     the law to the facts of the case; the judge’s rulings during either the course of the
     appeal or the initial decision were not consistent with required procedures or
     involved an abuse of discretion, and the resulting error affected the outcome of
     the case; or new and material evidence or legal argument is available that, despite
     the petitioner’s due diligence, was not available when the record closed.        See
     Title 5 of the Code of Federal Regulations, section 1201.115 (5 C.F.R.
     § 1201.115). After fully considering the filings in this appeal, and based on the
     following points and authorities, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review and AFFIRM the initial decision,
     which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).
¶2        The record reflects that the appellant retired on a Federal Employees’
     Retirement System (FERS) disability retirement on December 27, 2002. Initial
     Appeal File (IAF), Tab 4 at 38-40.       When he retired, the appellant elected a
     reduced annuity with maximum survivor annuity for his then-current spouse. Id.
     On February 27, 2003, his first wife died, and the appellant notified OPM of her
     death on April 10, 2003. Id. at 6, 42. Prior to the appellant receiving the final
     calculation from OPM of his monthly annuity, OPM eliminated the reduction in
     his annuity for a survivor spouse. Id. at 6.
¶3        The appellant married his current spouse on June 19, 2010. Id. at 6, 17, 20,
     23-24; Hearing Compact Disc. He telephoned OPM on August 9, 2012, seeking
     information on how to elect a survivor annuity for his current spouse. According
     to the appellant, he was advised that he had 2 years following a post-retirement
     marriage to elect a survivor annuity for his current spouse and that he could no
     longer make such an election because the 2 years had already passed. In a letter
     dated August 30, 2012, the appellant challenged the information he received
     during the telephone call, and he asserted, inter alia, that he never received any
                                                                                      3

     notice, written or oral, notifying him of the 2-year election deadline. IAF, Tab 4
     at 23-25.   OPM’s initial and reconsideration decisions denied the appellant’s
     request, finding that his written request was submitted after the statutory 2-year
     period following his remarriage had expired and, thus, it was untimely. IAF, Tab
     4 at 6-9.
¶4         The appellant filed this appeal challenging OPM’s reconsideration decision.
     IAF, Tab 1. After holding the requested hearing, the administrative judge found
     that the appellant failed to prove that he timely elected a survivor annuity within
     the 2-year period following his post-retirement marriage to his current spouse.
     IAF, Tab 13; Initial Decision (ID) at 4-5. The administrative judge found further
     that the appellant failed to establish grounds for waiver of the 2-year deadline to
     elect a FERS survivor annuity for his current spouse.      ID at 6-11. Thus, the
     administrative judge affirmed OPM’s reconsideration decision. ID at 11.
¶5         On review, the appellant does not challenge the administrative judge’s
     finding that his request to elect a survivor annuity for his current spouse was
     untimely, but instead he argues that the 2-year filing deadline should be waived
     because the notices of annuity adjustments that he received from OPM failed to
     include any information about the 2-year deadline for requesting a new survivor
     annuity. Petition for Review File, Tab 1. To support this argument, the appellant
     has attached copies of his 2003 and 2006 annuity adjustment notices. Id.
¶6         We have considered the appellant’s arguments on review; however, we find
     no reason to reweigh the evidence or substitute our assessment of the record
     evidence for that of the administrative judge. See Crosby v. U.S. Postal Service,
     74 M.S.P.R. 98, 105-06 (1997) (finding no reason to disturb the administrative
     judge’s findings when she considered the evidence as a whole, drew appropriate
     inferences, and made reasoned conclusions); Broughton v. Department of Health
     & Human Services, 33 M.S.P.R. 357, 359 (1987) (same).            In this case, the
     administrative judge thoroughly addressed the record evidence and relevant
     statutes, as well as the appellant’s claims, and found that the appellant’s written
                                                                                        4

     request to elect a survivor annuity for his post-retirement wife was untimely and
     that there is no basis upon which to grant a waiver of the statutory 2-year
     deadline. ID at 2-11.
¶7        Moreover, it is undisputed that OPM received the appellant’s written
     request to elect a survivor annuity after the statutory deadline had passed, and the
     applicable law and the record evidence support the administrative judge’s
     findings that the appellant failed to establish grounds for a waiver of the deadline.
     ID at 6-11. Therefore, we discern no reason to disturb these explained findings.
     See Crosby, 74 M.S.P.R. at 106; Broughton, 33 M.S.P.R. at 359. Accordingly,
     we find that the appellant has provided no basis upon which to disturb the initial
     decision.

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
          You have the right to request review of this final decision by the United
     States Court of Appeals for the Federal Circuit. You must submit your request to
     the court at the following address:
                               United States Court of Appeals
                                   for the Federal Circuit
                                 717 Madison Place, N.W.
                                  Washington, DC 20439

          The court must receive your request for review no later than 60 calendar
     days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
     27, 2012). If you choose to file, be very careful to file on time. The court has
     held that normally it does not have the authority to waive this statutory deadline
     and that filings that do not comply with the deadline must be dismissed. See
     Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
          If you need further information about your right to appeal this decision to
     court, you should refer to the federal law that gives you this right. It is found in
     Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
                                                                                5

Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,    at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for
information regarding pro bono representation for Merit Systems Protection
Board appellants before the Federal Circuit. The Merit Systems Protection Board
neither endorses the services provided by any attorney nor warrants that any
attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.